 



Exhibit 10.34
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXCLUSIVE LICENSE AGREEMENT
     This Agreement, effective as of February 26, 2007 (the “Effective Date”),
is between the University of Massachusetts (“University”), a public institution
of higher education of the Commonwealth of Massachusetts as represented by its
Worcester campus, and Novavax, Inc. (“Company”), a publicly traded corporation
having a principal location at 9920 Belward Campus Drive, Rockville, MD, 20850.
R E C I T A L S
     WHEREAS, University is owner by assignment of the invention claimed in the
United States Patent Applications listed on Exhibit A relating to the
University’s invention disclosure number * * *; and
     WHEREAS, Company desires to obtain an exclusive license to develop and
commercialize products incorporating certain Virus-Like Particles, under the
rights of University in any patent rights claiming those inventions; and
     WHEREAS, University is willing to grant Company an exclusive license on the
terms set forth in this Agreement;
     NOW, THEREFORE, University and Company agree as follows:
1. Definitions.
     1.1. “Affiliate” means any legal entity (such as a corporation,
partnership, or limited liability company) that is controlled by Company. For
the purposes of this definition, the term “control” means (i) beneficial
ownership of at least fifty percent (50%) of the voting securities of a
corporation or other business organization with voting securities or (ii) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities.
     1.2. “Confidential Information” means any and all information furnished by
one party (the “Disclosing Party”) to the other party (the “Receiving Party”) in
connection with this Agreement that is specifically designated as confidential
in accordance with the terms of Article 7.
     1.3. “Field” means the diagnosis, prevention and/or treatment of any
diseases and conditions in humans.
     1.4. “Licensed Product” means any product that cannot be developed,
manufactured, used, or sold without infringing one or more claims under the
Patent Rights.
     1.5. “Market Approval” means approval for the sale of Licensed Product by
the United States FDA or its counterpart in other countries. In Europe, this
means the approval of the European Medicines Evaluation Agency (“EMEA”).

1 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     1.6. “Net Sales” means the gross amount billed or invoiced on sales of
Licensed Products by Company, its Sublicensees and Affiliates, less the
following: (a) customary trade, quantity, or cash discounts to non-affiliated
brokers or agents to the extent actually allowed and taken; (b) amounts repaid
or credited by reason of rejection or return; (c) to the extent separately
stated on purchase orders, invoices, or other documents of sale, any taxes or
other governmental charges levied on the production, sale, transportation,
delivery, or use of a Licensed Product which is paid by or on behalf of Company,
its Sublicensee or Affiliate; (d) outbound transportation costs prepaid or
allowed and costs of insurance in transit; and (e) chargebacks and rebates to
managed healthcare organizations or to federal, state and local governments,
their agencies, or to trade customers, including without limitation,
wholesalers, hospital buying groups and chain pharmacy buying groups.
     In any transfers of Licensed Products between Company and its Sublicensees
or Affiliates, Net Sales are calculated based on the final sale of the Licensed
Product to an independent third party. If Company, its Affiliates or
Sublicensees receive non-monetary consideration for any Licensed Products, Net
Sales are calculated based on the fair market value of that consideration. If
Company or its Affiliates or Sublicensees use or dispose of a Licensed Product
in the provision of a commercial service, the Licensed Product is sold and the
Net Sales are calculated based on the sales price of the Licensed Product to an
independent third party during the same Royalty Period or, in the absence of
sales, on the fair market value of the Licensed Product as determined by the
parties in good faith.
     1.7. “Patent Rights” means (i) the patent applications listed on Exhibit A
and (ii) any divisional, continuation or continuation in part of those patent
applications to the extent the claims are directed to subject matter
specifically described therein (but excluding any continuation in part
application to the extent of any claim covering an invention arising from and
subject to the Sponsored Research Agreement) as well as any patents issued on
these patent applications and any reissues or, reexaminations, or substitutions
of such patents or patent applications, and any foreign counterparts to the
foregoing patents and patent applications.
     1.8. “Phase I Clinical Trial” shall have the meaning ascribed by the FDA
and as promulgated under 21 C.F.R. § 312.21(a).
     1.9. “Phase II Clinical Trial” shall have the meaning ascribed by the FDA
and as promulgated under 21 C.F.R. § 312.21(b).
     1.10. “Royalty Period” means the partial calendar quarter commencing on the
date on which the first Licensed Product is sold and every complete or partial
calendar quarter thereafter during which either (a) this Agreement remains in
effect or (b) Company has the right to complete and sell work-in-progress and
inventory of Licensed Products pursuant to Section 8.6.
     1.11. “Sponsored Research Agreement” means that certain Sponsored Research
Agreement entered into by and between Company and University dated as of
February 26, 2007.
     1.12. “Sublicense Income” means payments or other value that Company
receives from a Sublicensee to the extent made in consideration of the
sublicense of the rights granted Company under Section 2.1., including without
limitation license fees, milestone payments, and license maintenance

2 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
fees, but excluding the following payments: (a) royalties on Net Sales,
(b) payments for milestone events for which a milestone is payable to University
under Section 4.3, (c) payments made in consideration for the issuance of equity
or debt securities of Company to the extent of fair market value, and
(d) payments specifically committed to the development of Licensed Products.
     1.13. “Sublicensee” means any permitted sublicense of the rights granted
Company under this Agreement in accordance with the terms of Section 2.2.
2. Grant of Rights.
     2.1. License Grant. Subject to the terms of this Agreement and the
University’s retained rights under Section 2.3, University grants to Company an
exclusive, worldwide, royalty-bearing license (with the right to sublicense
through multiple tiers) under the Patent Rights to develop, make, have made,
use, and sell Licensed Products in the Field.
     2.2. Sublicenses. Company may grant sublicenses of its rights under
Section 2.1. with the consent of University, which consent may not be
unreasonably withheld or delayed. All sublicense agreements executed by Company
pursuant to this Article 2 shall expressly bind the Sublicensee to the terms of
this Agreement applicable to a Sublicense. Company shall promptly furnish
University with a fully executed copy of any sublicense agreement.
     2.3. Retained Rights.
     (a) University. University retains the right to practice and use the Patent
Rights for academic, non-commercial research (excluding the use with any
clinical trial), teaching, and non-commercial patient care without payment of
compensation to Company. University may license its retained rights under this
Section to other academic or non-commercial research institutions (for use by
faculty members, post-doctoral fellows, and students) solely for the purpose of
practicing the rights retained under this Section and subject to terms of this
Agreement, provided that University will promptly notify Company of any such
license.
     (b) Federal Government. To the extent that any invention claimed in the
Patent Rights has been funded by the federal government, this Agreement and the
grant of any rights in Patent Rights are subject to and governed by federal law
as set forth in 35 U.S.C. §§ 201-211, and the regulations promulgated
thereunder, as amended, or any successor statutes or regulations. Company
acknowledges that these statutes and regulations reserve to the federal
government a royalty-free, non-exclusive, non-transferable license to practice
any government-funded invention claimed in the Patent Rights. If any term of
this Agreement fails to conform with those laws and regulations, the relevant
term is an invalid provision and shall be modified by the parties pursuant to
Section 11.10.
3. Company Obligations Relating to Commercialization.
     3.1. Diligence Requirements. Company shall use or shall cause its
Affiliates or Sublicensees to use diligent efforts to develop Licensed Products
and to introduce Licensed Products into the commercial market. Upon receipt of
Market Approval for a Licensed Product, Company and its

3 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED ATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Affiliates or its Sublicensees shall make such Licensed Products reasonably
available to the public. Specifically, Company shall fulfill the following
obligations:
     (a) On or before execution of this Agreement, Company shall furnish
University with a written research and development plan under which Company
intends to develop Licensed Products (it being understood that such obligation
is achieved upon the execution of the Sponsored Research Agreement).
     (b) Within sixty (60) days after the start of each calendar year, Company
shall furnish University with a written report on the progress of its efforts
during the prior year to develop and commercialize Licensed Products, including
without limitation research and development efforts, efforts to obtain
regulatory approval, marketing efforts, and sales figures. The report shall also
contain a discussion of intended efforts and sales projections for the current
year.
     (c) * * *.
If University determines that Company has not fulfilled its obligations under
this Section 3.1, University shall furnish Company with written notice of the
determination. Within ninety (90) days after receipt of the notice, Company
shall either (i) cure such material breach or (ii) negotiate with University a
mutually acceptable schedule of revised diligence obligations, failing which
University may, immediately upon written notice to Company, terminate this
Agreement or convert the exclusive license into a non-exclusive license and
grant additional licenses to third parties to the Patent Rights in the Field.
Any activities performed by Company’s Affiliates or Sublicensees shall be deemed
activities of Company for purposes of determining Company’s compliance with the
terms of this Section 3.1.
     3.2. Indemnification.
     (a) Indemnity. Company and its Affiliates shall indemnify, defend, and hold
harmless University and its trustees, officers, faculty, students, employees,
and agents and their respective successors, heirs and assigns (the
“Indemnitees”), against any liability, damage, loss, or expense (including
reasonable attorneys fees and expenses of litigation) incurred by or imposed
upon any of the Indemnitees by third parties in connection with any claims,
suits, actions, demands or judgments arising out of any theory of liability
(including without limitation actions in the form of tort, warranty, or strict
liability and regardless of whether the action has any factual basis) to the
extent caused by any product, process, or service that is made, used, or sold
pursuant to any right or license granted under this Agreement. However,
indemnification does not apply to any liability, damage, loss, or expense to the
extent attributable to (i) the gross negligence or intentional misconduct of the
Indemnitees, (ii) breach by an Indemnitee of any obligation, warranty or
representation set forth in this Agreement, or (iii) the settlement of a claim,
suit, action, or demand by Indemnitees without the prior written approval of
Company.
     (b) Procedures. The Indemnitees agree to provide Company with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement. Company agrees, at its own
expense, to provide attorneys reasonably acceptable to University to defend
against any claim. The Indemnitees shall cooperate fully with Company in the
defense and will

4 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
permit Company to conduct and control the defense and the disposition of the
claim, suit, or action (including all decisions relative to litigation, appeal,
and settlement). However, any Indemnitee may retain its own counsel, at the
expense of Company, if representation of the Indemnitee by the counsel retained
by Company would be inappropriate because of actual or potential differences in
the interests of the Indemnitee and any other party represented by that counsel.
Company agrees to keep University informed of the progress in the defense and
disposition of the claim and to consult with University regarding any proposed
settlement.
     (c) Insurance. Company and its Affiliates shall maintain insurance that is
reasonably adequate to fulfill any potential obligation to the Indemnitees, but
not less than one million dollars ($1,000,000) for injuries to any one person
arising out of a single occurrence and five million dollars ($5,000,000) for
injuries to all persons arising out of a single occurrence. Company shall
provide University, upon request, with written evidence of insurance. Company
and its Affiliates shall continue to maintain such insurance after the
expiration or termination of this Agreement during any period in which Company,
its Affiliate(s) or Sublicensee(s) continues to make, use, or sell a product
that was a Licensed Product under this Agreement.
     3.3. Use of University Name. In accordance with Section 7.3., Company and
its Affiliates and Sublicensees may not use the name “University of
Massachusetts” or any variation of that name in connection with the marketing or
sale of any Licensed Products.
     3.4. Marking of Licensed Products. To the extent commercially feasible and
consistent with prevailing business and legal practices, Company shall mark and
shall cause its Affiliates and Sublicensees to mark all Licensed Products that
are manufactured or sold under this Agreement with the number of each issued
patent under the Patent Rights that applies to a Licensed Product.
     3.5. Compliance with Law. Company shall comply with, and shall ensure that
its Affiliates and Sublicensees comply with, all local, state, federal, and
international laws and regulations applicable to the development, manufacture,
use, and sale of Licensed Products. Company expressly agrees to comply with the
following:
     (a) Company, its Affiliates and Sublicensees shall obtain all necessary
approvals from the United States Food & Drug Administration and any similar
governmental authorities of any foreign jurisdiction in which Company, its
Affiliate or Sublicensee makes, uses, or sells Licensed Products.
     (b) Company, its Affiliates and Sublicensees shall comply with all United
States laws and regulations controlling the export of commodities and technical
data applicable to the Licensed Products, including without limitation all
Export Administration Regulations of the United States Department of Commerce.
Among other things, these laws and regulations prohibit or require a license for
the export of certain types of commodities and technical data to specified
countries and foreign nationals. Company hereby gives written assurance that it
will comply with and will cause its Affiliates and Sublicensees to comply with
all United States export control laws and regulations applicable to the Licensed
Products, that it bears sole responsibility for any violation of those laws and
regulations by itself, or its Affiliates or Sublicensees, and that it will
indemnify, defend, and hold

5 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
University harmless (in accordance with Section 3.2.) for the consequences of
any violation applicable to the Licensed Products.
     (c) To the extent that any invention claimed in the Patent Rights has been
partially funded by the United States government, and only to the extent
required by applicable laws and regulations, Company agrees that any Licensed
Products used or sold in the United States will be manufactured substantially in
the United States or its territories. Current law provides that if domestic
manufacture is not commercially feasible under the circumstances, University may
seek a waiver of this requirement from the relevant federal agency on behalf of
Company.
4. Consideration for Grant of Rights.
     4.1. License Fee. In partial consideration of the rights granted Company
under this Agreement, Company shall pay to University, within thirty (30) days
of the Effective Date, a license fee of * * *. This license fee payment is
nonrefundable and is not creditable against any other payments due to University
under this Agreement.
     4.2. License Maintenance Fee. Within thirty (30) days of the beginning of
each calendar year during the term of this Agreement, Company shall pay to
University an annual license maintenance fee payment in the amount of * * *.
These license maintenance fees are nonrefundable and are not creditable against
any other payments due to University under this Agreement.
     4.3. Milestone Payments. Company shall pay University the following
milestone payments for each Licensed Product (but only once with respect to each
Licensed Product, irrespective of the number of indications for which such
Licensed Product may be developed or approved) within thirty (30) days after the
occurrence of each event by Company and its Affiliates:

      Milestone Event   Milestone Payment
*      *      *
  *      *      *
*      *      *
  *      *      *
*      *      *
  *      *      *

These milestone payments are nonrefundable and are not creditable against any
other payments due to University under this Agreement.
     4.4. Base Royalties. In partial consideration of the rights granted Company
under this Agreement, Company shall pay to University a royalty on aggregate,
annual Net Sales during each calendar year of all Licensed Products, at the
following rates:
     (a) * * * of the portion of annual, worldwide Net Sales of Licensed
Products that is less than or equal to * * *;
     (b) * * * of the portion of annual, worldwide Net Sales of Licensed
Products that is greater than * * * but less than or equal to * * *; and

6 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (c) * * * of the portion of annual, worldwide Net Sales of Licensed
Products that is greater than * * *.
     4.5. Minimum Royalty. Beginning January 1, * * *, and within thirty
(30) days of each subsequent calendar year during the term of this Agreement,
Company shall pay University a minimum royalty payment of * * *. Minimum royalty
payments are creditable against royalties payable for Net Sales during the same
calendar year. If Company fails to make any minimum royalty payment, that
failure is a material breach of its obligations under this Agreement, and
University may terminate this Agreement in accordance with Section 8.3.
     4.6. Royalty Term. Royalties due under Section 4.4 shall commence upon the
First Commercial Sale of a Licensed Product in a particular country and will
expire on a country-by-country basis upon the expiration of all issued patents
or the abandonment of all pending patent applications within the Patent Rights
that, absent a license, would be infringed in such country by the use or sale of
the Licensed Product in such country (“Royalty Term”). As used in this
Agreement, “First Commercial Sale” shall mean, with respect to any Licensed
Product, the first sale or other transfer of such Licensed Product by Company,
its Affiliate(s) or Sublicensee(s) to an unaffiliated customer for resale, use
or consumption and not solely for evaluation or testing.
     4.7. Other Payments to University. In the event Company is legally required
to make base royalty payments to University for a Licensed Product under any
license agreement between the Parties other than this Agreement (whether
directly or on behalf of a Sublicensee), Company may offset a total of * * * of
such other base royalty against payments due to University under Sections 4.4 in
the same Royalty Period under this Agreement. However, such offset may not
reduce the royalty payments payable under Section 4.4 to less than * * * in the
Royalty Period.
     4.8. Third-Party Royalties. In the event Company or any of its Affiliates
or Sublicensees makes royalty payments to one or more third parties in
connection with the manufacture, use or sale of Licensed Products, then Company
may offset a total of * * * of such payments against any royalty payments that
are due to University in the same Royalty Period. However, such offset may not
reduce the royalty payments under Section 4.4 to less than * * * in the Royalty
Period.
     4.9. Sublicense Income. Company shall pay University a total of * * * of
all Sublicense Income pursuant to any sublicense agreement entered into between
Company and a Sublicensee within the first twelve (12) months after the
Effective Date of this Agreement, provided that the Sponsored Research Agreement
is not voluntarily terminated by Company prior to the expiration thereof. If
Company voluntarily terminates the Sponsored Research Agreement, Company shall
pay University * * * of all Sublicense Income for the remaining term of this
Agreement. Sublicense Income is due and payable within sixty (60) days after
Company receives the relevant payment from the Sublicensee.
5. Royalty Reports; Payments; Records.
     5.1. First Sale. Company shall report to University the date of First
Commercial Sale of each Licensed Product within thirty (30) days after
occurrence in each country.

7 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     5.2. Reports and Payments. Within sixty (60) days after the conclusion of
each Royalty Period, Company shall deliver to University a report containing the
following information:
     (a) the number of Licensed Products sold to independent third parties in
each country;
     (b) the gross sales price for each Licensed Product during the applicable
Royalty Period in each country;
     (c) calculation of Net Sales for the applicable Royalty Period in each
country, including a listing of applicable deductions;
     (d) total royalty payable on Net Sales in United States dollars, together
with the exchange rates used for conversion; and
If no royalties are due to University for any Royalty Period, the report shall
so state. Concurrent with this report, Company shall remit to University any
payment due for the applicable Royalty Period.
     5.3. Payments in United States Dollars. All payments due under this
Agreement are payable in United States dollars. Conversion of foreign currency
to United States dollars shall be made at the conversion rate existing in the
United States (as reported in the Wall Street Journal) on the last working day
of the calendar quarter preceding the applicable Royalty Period. Payments shall
be without deduction of exchange, collection, or other charges relating to such
currency conversion.
     5.4. Payments in Other Currencies. If by law, regulation, or fiscal policy
of a particular country, conversion into United States dollars or transfer of
funds of a convertible currency to the United States is restricted or forbidden,
Company shall give University prompt written notice of the restriction, within
the sixty-day payment deadline described in Section 5.2. Company shall pay any
amounts due University through whatever lawful methods University reasonably
designates. However, if University fails to designate a payment method within
thirty (30) days after University is notified of the restriction, Company may
deposit payment in local currency to the credit of University in a recognized
banking institution selected by Company and identified by written notice to
University, and that deposit fulfills all obligations of Company to University
with respect to that payment.
     5.5. Records. Company shall maintain and shall cause its Affiliates and
Sublicensees to maintain complete and accurate records of Licensed Products that
are made, used, or sold under this Agreement and any amounts payable to
University in relation to Licensed Products, which records shall contain
sufficient information to permit University to confirm the accuracy of any
reports delivered to University under Section 5.2. The relevant party shall
retain records relating to a given Royalty Period for at least three (3) years
after the conclusion of that Royalty Period, during which time University shall
have the right, at its expense, to cause its internal accountants or an
independent, certified public accountant to inspect records during normal
business hours for the sole purpose of verifying any reports and payments
delivered under this Agreement. The accountant may not disclose to University
any information other than information relating to accuracy of reports and
payments delivered under this Agreement. The parties shall reconcile any
underpayment or overpayment within

8 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
thirty (30) days after the accountant delivers the results of the audit. If any
audit performed under this Section reveals an underpayment in excess of ten
percent (10%) in any Royalty Period, Company shall bear the full cost of the
audit. University may exercise its rights under this Section only once every
year, only once with respect to any particular Royalty Period, and only with
reasonable prior notice to Company.
     5.6. Late Payments. Any payments by Company that are not paid on or before
the date payments are due under this Agreement bear interest, to the extent
permitted by law, at one and one half percent (1.5%) per month calculated based
on the number of days that payment is delinquent.
     5.7. Method of Payment. All payments under this Agreement should be made to
the “University of Massachusetts” and sent to the address identified below in
Section 11.9. Each payment should reference this Agreement and identify the
obligation under this Agreement that the payment satisfies.
     5.8. Withholding and Similar Taxes. Royalty payments and other payments due
to University under this Agreement may not be reduced by reason of any
withholding or similar taxes applicable to payments to University.
6. Patents and Infringement.
     6.1. Responsibility for Patent Rights. University shall, at the expense of
Company, prepare, file, prosecute, and maintain all Patent Rights, using patent
counsel reasonably acceptable to Company. University shall consult with Company
as to the preparation, filing, prosecution, and maintenance of all Patent Rights
reasonably prior to any deadline or action with the United States Patent &
Trademark Office or any foreign patent office and shall incorporate all
reasonable comments and requests of Company, including without limitation the
countries and territories in which University shall file and maintain such
Patent Rights. University shall furnish Company with copies of relevant
documents reasonably in advance of consultation.
     6.2. Cooperation. Company shall cooperate fully in the preparation, filing,
prosecution, and maintenance of all Patent Rights. Cooperation includes, without
limitation, (a) promptly executing all papers and instruments or requiring
employees of Company to execute papers and instruments as reasonable and
appropriate to enable University to file, prosecute, and maintain Patent Rights
in any country; and (b) promptly informing the University of matters that may
affect the preparation, filing, prosecution, or maintenance of Patent Rights
(such as, becoming aware of an additional inventor who is not listed as an
inventor in a patent application).
     6.3. Payment of Expenses.
     (a) Within thirty (30) days of the Effective Date, Company shall pay
University * * * to reimburse University for patent expenses incurred through
December 31, 2006 in connection with obtaining the Patent Rights, which amount
shall be payable together with the Company’s payment pursuant to Section 4.1.

9 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (b) Within thirty (30) days after University invoices Company, Company
shall reimburse University for all patent-related expenses incurred by
University as of December 31, 2006 and after December 31, 2006 for patent
expenses incurred pursuant to Section 6.1.
     (c) Company may elect, upon sixty (60) days written notice to University,
to cease payment of the expenses associated with obtaining or maintaining patent
protection for one or more Patent Rights in one or more countries. If Company
elects to cease payment of any patent expenses, Company loses all rights under
this Agreement with respect to the particular Patent Rights.
     6.4. Infringement.
     (a) Notification of Infringement. Each party agrees to provide written
notice to the other party promptly after becoming aware of any infringement of
the Patent Rights.
     (b) Company Right to Prosecute. Company may, under its own control and at
its own expense, prosecute any third party infringement of the Patent Rights in
the Field or, together with licensees of the Patent Rights in other fields (if
any), defend the Patent Rights in any declaratory judgment action brought by a
third party which alleges invalidity, unenforceability, or infringement of the
Patent Rights. Prior to commencing any action, Company shall consult with
University and shall consider the views of University regarding the advisability
of the proposed action and its effect on the public interest. Company may not
enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Subsection without the prior
written consent of University, which consent may not be unreasonably withheld or
delayed. Any recovery obtained in an action under this Subsection shall be
distributed as follows: (i) each party shall be reimbursed for any expenses
incurred in the action (including the amount of any royalty payments withheld
from University as described below); (ii) as to ordinary damages, Company shall
receive an amount equal to its lost profits or a reasonable royalty on the
infringing sales (whichever measure of damages the court applied), less a
reasonable approximation of the royalties that Company would have paid to
University if Company had sold the infringing products and services rather than
the infringer; and (iii) as to special or punitive damages, the parties shall
share equally in any award. Company may offset a total of * * * of any expenses
incurred under this Subsection against any royalty payments due to University
under this Agreement in accordance with the terms of Article 4. However, royalty
payments under Article 4 may never be reduced by more than * * * in any Royalty
Period.
     (c) University as Indispensable Party. University shall permit any action
under this Section to be brought in its name if required by law, provided that
Company, its Affiliates and Sublicensees shall hold University harmless from,
and if necessary indemnify University against, any costs, expenses, or liability
that University may incur in connection with the action.
     (d) University Right to Prosecute. If Company fails to initiate an
infringement action within a reasonable time after it first becomes aware of the
basis for the action, or to answer a declaratory judgment action within a
reasonable time after the action is filed, University may prosecute the
infringement or answer the declaratory judgment action under its sole control
and at its sole expense, and any recovery obtained shall be given to University.

10 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     (e) Cooperation. Both parties shall to cooperate fully in any action under
this Section 6.4. which is controlled by the other party, provided that the
controlling party reimburses the cooperating party promptly for any costs and
expenses incurred by the cooperating party in connection with providing
assistance.
7. Confidential Information; Publications; Publicity.
     7.1. Confidential Information.
     (a) Designation. Confidential Information that is disclosed in writing
shall be marked with a legend indicating its confidential status (such as,
“Confidential” or “Proprietary”). Confidential Information that is disclosed
orally or visually shall be documented in a written notice prepared by the
Disclosing Party and delivered to the Receiving Party within thirty (30) days of
the date of disclosure. The notice shall summarize the Confidential Information
disclosed to the Receiving Party and reference the time and place of disclosure.
     (b) Obligations. During the term of this Agreement and for a period of five
(5) years thereafter, the Receiving Party shall (i) maintain Confidential
Information in confidence, except that the Receiving Party may disclose or
permit the disclosure of any Confidential Information to its trustees or
directors, officers, employees, consultants, advisors, Sublicensees or acquirors
(including potential sublicensees or acquirors) who are obligated to maintain
the confidential nature of Confidential Information and who need to know
Confidential Information for the purposes of this Agreement; (ii) use
Confidential Information solely for the purposes of this Agreement; and
(iii) allow its trustees or directors, officers, employees, consultants, and
advisors to reproduce the Confidential Information only to the extent necessary
for the purposes of this Agreement, with all reproductions being Confidential
Information.
     (c) Exceptions. The obligations of the Receiving Party under Subsection
7.1.(b) above do not apply to the extent that the Receiving Party can
demonstrate that Confidential Information (i) was in the public domain prior to
the time of its disclosure under this Agreement; (ii) entered the public domain
after the time of its disclosure under this Agreement through means other than
an unauthorized disclosure resulting from an act or omission by the Receiving
Party; (iii) was already known or independently developed or discovered by
employees, agents or contractors of the Receiving Party who did not have access
to the Disclosing Party’s Confidential Information; (iv) is or was disclosed to
the Receiving Party at any time, whether prior to or after the time of its
disclosure under this Agreement, by a third party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (v) is required
to be disclosed to comply with applicable laws or regulations (including the
rules of any nationally recognized securities exchange) or with a court or
administrative order, provided that the Disclosing Party receives reasonable
prior written notice of disclosure and that the Receiving Party cooperates with
any efforts of the Disclosing Party to prevent or limit such disclosure.
     (d) Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or a third party entrusting its own information to the
Disclosing Party) owns the Confidential Information in the possession of the
Receiving Party. Upon expiration or termination of this Agreement, or at the

11 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of the Receiving Party, except that the Receiving Party may retain
one copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement.
     7.2. Publications. University and its employees are free to disclose
publicly (through journals, lectures, or otherwise) the results of any research
relating to the Field or the subject matter of the Patent Rights, except as
otherwise provided by written agreement between University and Company (e.g. a
sponsored research agreement).
     7.3. Publicity Restrictions. Company, its Affiliates and Sublicensees may
not use the name of University or any of its trustees, officers, faculty,
students, employees, or agents, or any adaptation of their names, or any terms
of this Agreement in any promotional material or other public announcement or
disclosure without the prior written consent of University. The foregoing
notwithstanding, Company may disclose that information without the consent of
University in any prospectus, offering memorandum, or other document or filing
required by applicable securities laws or other applicable law or regulation,
provided that Company provides University at least ten (10) days prior written
notice of the proposed text for the purpose of giving University the opportunity
to comment on the text.
8. Term and Termination.
     8.1. Term. This Agreement commences on the Effective Date and expires, on a
country-by-country basis, upon expiration of the Royalty Term in each country,
unless earlier terminated in accordance with the provisions of this Agreement.
     8.2. Voluntary Termination by Company. Company may terminate this Agreement
for any reason upon sixty (60) days prior written notice to University.
     8.3. Termination for Default. If either party commits a material breach of
its obligations under this Agreement and fails to cure that breach within ninety
(90) days after receiving written notice of the breach, the other party may
terminate this Agreement immediately upon written notice to the party in breach.
If the alleged breach involves nonpayment of any amounts due University under
this Agreement, Company has only one opportunity to cure a material breach for
which it receives notice as described above. Any subsequent material breach by
Company for such payment will entitle University to terminate this Agreement
immediately upon written notice to Company, without the ninety-day cure period.
     8.4. Change in Ownership or Control. In the event of a change in ownership
in or control of Company, Company shall immediately inform University of the
change.
     8.5. Force Majeure. Neither party is responsible for delays resulting from
causes beyond its reasonable control, including without limitation fire,
explosion, flood, war, strike, terrorist attack, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove

12 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
those causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever the causes are removed.
     8.6. Effect of Termination. The following provisions survive the expiration
or termination of this Agreement: Articles 1 and 9; Sections 3.2, 3.5 (as
applicable to any sales of Licensed Products after the date of termination),
4.4-4.8 (as applicable to any sales of Licensed Products after the date of
termination), 5.2 (obligation to provide final report and payment), 5.5, 6.3 (as
to any unpaid amounts), 6.4, 7.1, 7.3, 8.6, and 11. Upon the early termination
of this Agreement, Company, its Affiliates and Sublicensees may complete and
sell any work-in-progress and inventory of Licensed Products that exist as of
the effective date of termination, provided that (a) Company is current in
payment of all amounts due University under this Agreement, (b) Company pays
University the applicable royalty on sales of Licensed Products in accordance
with the terms of this Agreement, and (c) Company, its Affiliates and
Sublicensees complete and sell all work-in-progress and inventory of Licensed
Products within six (6) months after the effective date of termination. During
this six month period, the license grant to Company shall revert to a
non-exclusive license and Company’s rights shall be limited to the enumerated
activities. Upon expiration of this Agreement pursuant to Section 8.1 in a
particular country, Licensee will have an irrevocable, perpetual, fully-paid
license, with the right to sublicense through multiple tiers of sublicenses,
under the Patent Rights to research, develop, make, use, sell, offer for sale,
and import Licensed Products in the Field in such country. Upon termination of
this Agreement for any reason, any Sublicensee not then in default shall have
the right to maintain such license; provided that (a) such Sublicensee agrees in
writing to assume all obligations of Company under this Agreement and continues
to fully perform all obligations under this Agreement, and (b) University
continues to receive from such Sublicensee all payments set forth in this
Agreement on account of the development and sale of Licensed Products by such
Sublicensee.
9. Dispute Resolution.
     9.1. Procedures Mandatory. The parties agree to resolve any dispute arising
out of or relating to this Agreement solely by means of the procedures set forth
in this Article, and that these procedures constitute legally binding
obligations that are an essential provision of this Agreement. However, all
procedures and deadlines specified in this Article may be modified by written
agreement of the parties. If either party fails to observe the procedures of
this Article, as modified by their written agreement, the other party may bring
an action for specific performance in any court of competent jurisdiction.
     9.2. Dispute Resolution Procedures.
     (a) Negotiation. In the event of any dispute arising out of or relating to
this Agreement, the affected party shall notify the other party, and the parties
shall attempt in good faith to resolve the matter within ten (10) days after the
date of notice (the “Notice Date”). Any disputes not resolved by good faith
discussions shall be referred to senior executives of each party, who shall meet
at a mutually acceptable time and location within thirty (30) days after the
Notice Date and attempt to negotiate a settlement.
     (b) Mediation. If the matter remains unresolved within sixty (60) days
after the Notice Date, or if the senior executives fail to meet within thirty
(30) days after the Notice Date, either party may

13 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
initiate non-binding mediation upon written notice to the other party, whereupon
both parties shall engage in a mediation proceeding under the then current CPR
Institute for Dispute Resolution (“CPR”) Model Procedure for Mediation of
Business Disputes, except that specific provisions of this Section override
inconsistent provisions of the CPR Model Procedure. The mediator will be
selected from the CPR Panels of Neutrals. If the parties cannot agree upon the
selection of a mediator within ninety (90) days after the Notice Date, then upon
the request of either party, the CPR shall appoint the mediator. The parties
shall attempt to resolve the dispute through mediation until one of the
following occurs: (i) the parties reach a written settlement; (ii) the mediator
notifies the parties in writing that they have reached an impasse; (iii) the
parties agree in writing that they have reached an impasse; or (iv) the parties
have not reached a settlement within one hundred twenty (120) days after the
Notice Date.
     (c) Trial Without Jury. If the parties fail to resolve the dispute through
mediation, or if neither party elects to initiate mediation, each party may
pursue any other remedies legally available to resolve the dispute. However, the
parties expressly waive the right to a jury trial in the legal proceeding under
this Section.
     9.3. Preservation of Rights Pending Resolution.
     (a) Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, a party may suspend performance
of its obligations during any period in which the other party fails or refuses
to perform its obligations.
     (b) Provisional Remedies. Although the procedures specified in this Article
are the exclusive procedures for resolution of disputes arising out of or
relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, that action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.
     (c) Statute of Limitations. The parties agree that all applicable statutes
of limitation and time-based defenses (such as, estoppel and laches) are tolled
while the procedures set forth in Subsections 9.2 (a) and 9.2(b) are pending.
The parties shall take any actions necessary to effectuate this result.
10. Representations and Warranties; Limitation of Liability.
     10.1 Mutual Representations and Warranties. Each party hereby represents
and warrants to the other party that, as of the Effective Date:
     (a) Such party is a corporation or entity duly organized and validly
existing under the laws of the state or other jurisdiction of its incorporation
or formation;
     (b) The execution, delivery and performance of this Agreement by such party
has been duly authorized by all requisite corporate action;
     (c) Such party has the corporate power and authority to execute and deliver
this Agreement and the performance of such party’s obligations hereunder do not
conflict with or violate such party’s

14 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
corporate charter and bylaws or any requirement of applicable laws or
regulations and to perform its obligations hereunder, and such performance does
not conflict with or constitute a breach of any agreement of such party with a
third party; and
     (d) Such party has the right to grant the rights and licenses described in
this Agreement.
     10.2. University Representations and Warranties. University hereby
represents and warrants to Company that, as of the Effective Date:
     (a) University is the exclusive owner or licensee of the Patent Rights
listed on Exhibit A, all of which are owned by University free and clear of any
liens, charges, claims and encumbrances, and no other person, corporate or other
private entity, or governmental or university entity or subdivision thereof has
any claim of ownership or right to obtain compensation with respect to such
patents;
     (b) University’s employees have assigned to University their entire right,
title, and interest in the Patent Rights;
     (c) To University’s knowledge, the conception, development and reduction to
practice of the Patent Rights and Licensed Know-How has not constituted or
involved the misappropriation of trade secrets of any third party;
     (d) No claim has been made against University asserting the invalidity,
misuse, unregisterability, unenforceability or non-infringement of any of the
Patent Rights or challenging its rights to use or ownership of any of the Patent
Rights or making any adverse claim of ownership thereof; and
     (e) University has complied with all applicable laws, rules and regulations
during the course of its filing and prosecution of the Patent Right, including
without limitation all rules of the United States Patent and Trademark Office
(“USPTO”) and any regulations applicable to the filing and prosecution of
patents before the USPTO.
     (f) University has made all timely elections of ownership of all inventions
claimed under the Patent Rights and will comply with all federal laws applicable
to the Patent Rights, including without limitation, as set forth in 35 U.S.C. §§
201-211, and the regulations promulgated thereunder, as amended, or any
successor statutes or regulations.
     10.3. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 10,
UNIVERSITY MAKES NO OTHER WARRANTIES CONCERNING THE PATENT RIGHTS INCLUDING
WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. Specifically, University makes no warranty or
representation (a) regarding the validity or scope of the Patent Rights, (b)
that the exploitation of the Patent Rights or any Licensed Product will not
infringe any patents or other intellectual property rights of a third party, and
(c) that any third party is not currently infringing or will not infringe the
Patent Rights.

15 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     10.4. Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN CONNECTION WITH THIS AGREEMENT, EACH PARTY’S PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER.
11. Miscellaneous.
     11.1. Compliance with Law and Policies. Company agrees to comply with
applicable law and the policies of University in the area of technology transfer
and shall promptly notify University of any violation that Company knows or has
reason to believe has occurred or is likely to occur. The University policies
currently in effect at the Worcester campus are the Intellectual Property
Policy, Policy on Conflicts of Interest Relating to Intellectual Property and
Commercial Ventures, and Policy on Faculty Consulting and Outside Activities.
University will provide Company with access to or a written copy of such
policies, including any updates thereto.
     11.2. Tax-Exempt Status. Company acknowledges that University, as a public
institution of the Commonwealth of Massachusetts, is an exempt organization
under the United States Internal Revenue Code of 1986, as amended. Company also
acknowledges that certain facilities in which the licensed inventions were
developed may have been financed through offerings of tax-exempt bonds. If the
Internal Revenue Service determines, or if counsel to University reasonably
determines, that any term of this Agreement jeopardizes the tax-exempt status of
University or the bonds used to finance University facilities, the parties shall
promptly discuss such determination in order to modify or remove the relevant
provisions(s) (modified in accordance with Section 11.10) while preserving the
rights granted to the Parties hereunder.
     11.3. Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, and all of which together are one
instrument.
     11.4. Headings. All headings are for convenience only and do not affect the
meaning of any provision of this Agreement.
     11.5. Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties and their respective permitted successors and assigns.
     11.6. Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party. Notwithstanding the
foregoing, Company may assign this Agreement without the consent of University
(i) to a purchaser, merging, or consolidating corporation, or acquirer of all or
substantially all of the Company’s assets or business (or that portion thereof
to which this Agreement relates) and/or pursuant to any reorganization of the
Company or (ii) to an Affiliate of Company.
     11.7. Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance relates only
to that instance and is not an agreement to waive any rights or fail to act in
any other instance.

16 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
     11.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles.
     11.9. Notice. Any notices required or permitted under this Agreement shall
be in writing, shall specifically refer to this Agreement, and shall be sent by
recognized national overnight courier, or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:
If to University:
Office of Technology Management
University of Massachusetts Medical School
333 South Street, Suite 400
Shrewsbury, MA 01545
Attention: James P. McNamara, Ph.D., Executive Director
If to Company:
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
Attention: Business Development
A party may change its contact information immediately upon written notice to
the other party in the manner provided in this Section.
     11.10. Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within sixty
(60) days after the relevant provision is held invalid or unenforceable, then
the dispute shall be resolved in accordance with the procedures set forth in
Article 9. While the dispute is pending resolution, this Agreement shall be
construed as if the provision were deleted by agreement of the parties.
     11.11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.
The parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

                      UNIVERSITY OF MASSACHUSETTS       NOVAVAX INC.    
 
                   
By:
  /s/ James P. McNamara       By:   /s/ Rahul Singhvi    
 
                    Name: James P. McNamara, Ph.D.       Name: Rahul Singhvi    
Title: Executive Director, OTM       Title: President and Chief Executive
Officer    
 
                    Date: February 26, 2007       Date: February 26, 2007    

17 of 18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT A
PATENT RIGHTS
* * *

18 of 18